STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

FELTX GILLESPIE NO. 2022 CW 0603
VERSUS

WILLIAM GUILLORY, SAFEWAY

TRANSPORTATION, LLC; MARTIN
TRANSPORT, INC.; PLAZA SEPTEMBER 02, 2022

INSURANCE COMPANY

 

In Re: Felix Gillespie, applying for supervisory writs, 18th
Judicial District Court, Parish of West Baton Rouge,
No. 43985.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT GRANTED IN PART AND DENIED IN PART. The trial court’s
December 15, 2021 Order on Evidence, which appears to have
granted in part the Joint Motion for Entry of Judgment and other
relief filed by defendants, William Guillory, Safeway
Transportation, LLC, Plaza Insurance Company, and Hallmark
Specialty Insurance Company, is vacated. If a final judgment is
signed, defendants’ remedy is through either a motion for new
trial or motion for judgment notwithstanding the verdict. See
La. Code Civ. P. art. 1972(1) (“A new trial shall be granted
[w]hen the verdict or judgment appears clearly contrary to the
law and the evidence.”); LAD Services of Louisiana, L.L.Cc. v.
Superior Derrick Services, L.L.C., 2013-0163 (La. App. lst Cir.
11/7/14), 167 So.3d 746, 752, (“[t]he procedural device of JNOV,
authorized by LSA-C.C.P. art. 1811, allows a trial judge to
rectify an erroneous jury verdict by changing the jury’s finding
on liability, or damages, or both”). However, prior to the
rendition of a final judgment, the trial court may hold any
hearings as to the date of death of the plaintiff, Felix

Gillespie, and the substitution of the proper parties
plaintiff. Accordingly, the trial court’s December 15, 2021
Order on Evidence is vacated. In all other respects, the writ

is denied.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

AS()

DEPUTY CLERK OF COURT
FOR THE COURT